Citation Nr: 0607814	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  05-35 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from October 1968 to June 
1970.  He served in Vietnam from June 4, 1969 to June 3, 
1970.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2004 decision by the RO 
which, in part, denied service connection for PTSD.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during military service.  

2.  Credible supporting evidence to support the occurrence of 
the in-service stressors which the veteran alleges to have 
experienced has not been submitted, and the description of 
the in-service stressors by the veteran do not provide 
sufficient detail such that they are likely to be verified by 
unit histories or other service records.  

3.  The veteran's PTSD is not the result of a verified 
stressful event which occurred during his period of active 
service.  


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification and assistance 
provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service 
connection claim.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The Board concludes that information and discussions as 
contained in the November 2004 rating decision, the September 
2005 statement of the case (SOC), and in letters sent to the 
veteran in March and July 2004 have provided him with 
sufficient information regarding the applicable regulations.  
The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Additionally, these documents notified him of his 
responsibility to submit information concerning the specific 
stressors, including the dates, places, and nature of the 
claimed events; of what evidence was necessary to 
substantiate the claim for service connection; why the 
current evidence was insufficient to award the benefits 
sought, and suggested that he submit any evidence in his 
possession.  The veteran has been provided notice of what VA 
was doing to develop the claim, notice of what he could do to 
help his claim, and notice of how the claim was still 
deficient.  Further, the veteran has not identified the 
existence of any relevant evidence that has not been obtained 
or requested.  Clearly, from submissions by and on behalf of 
the veteran, he is fully conversant with the legal 
requirements in this case.  Consequently, the Board concludes 
that it may proceed, as specific notice as to which party 
could or should obtain which evidence has been provided.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  Therefore, the Board finds that 
the duty to assist and notify as contemplated by applicable 
provisions, including the VCAA, has been satisfied.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Concerning the attorney's assertions that VA failed to notify 
the veteran what additional evidence, not provided to VA by 
the veteran, remained necessary to substantiate his claim, 
the Board finds no merit to the argument.  The documents 
mentioned above clearly and unambiguously informed the 
veteran, not only of the legal criteria, but also of the 
evidence necessary to establish his claim for PTSD and why 
the evidence of record was not sufficient to grant the claim.  

In July 2004, the RO notified the veteran by letter that his 
stressor statement had been received but that it did not 
include any specific information that could be verified.  The 
veteran was informed that he needed to provide more detailed 
information, including but not limited to, the names of any 
individuals involved, the unit he was assigned to, and the 
dates and places of the claimed incidents, before any 
meaningful research to verify his claimed stressors could be 
initiated.  The letter also provided the veteran with 
examples of stressors that would be extremely difficult or 
impossible to verify and emphasized that without specific 
information, there would be no way to confirm the claimed 
stressors.  The letter also provided the veteran with a toll 
free phone number that he could call if he had any questions 
or needed additional assistance, and included a PTSD 
Questionnaire.  

In a letter received in August 2004, the veteran stated that 
he could not remember the names of the individuals involved 
and that he could only give a rough estimate of the dates 
concerning the deaths of the two soldiers.  The veteran also 
informed the RO that all of his treatment has been by VA, 
provided the names of the facilities and dates of treatment, 
and stated that he had no additional evidence to submit.  The 
RO obtained the veteran's service medical and personnel 
records, and all VA medical records and associated them with 
the claims file.  The RO also considered the copy of the 
veteran's unit Operational Report for the relevant period 
identified by the veteran which was submitted by his 
attorney.  This information was considered by the RO and a 
discussion of why the evidence was not sufficient to support 
the veteran's claim was included in the SOC, which also 
included all pertinent laws and regulations.  

Based on the discussion above, the Board finds that the 
veteran has been provided adequate notice of the evidence 
necessary to establish his claim of service connection for 
PTSD under VCAA, and that no useful purpose would be served 
by remanding the appeal.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Because 
no additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by him is harmless.  Cf. Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim(s) for service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Factual Background

The veteran's service personnel records show his military 
occupational specialties (MOS) were wheel vehicle mechanic 
(63B20) and maintenance data specialist (71T20).  He arrived 
in Vietnam on June 4, 1969 and was assigned to Headquarters 
and Headquarters Battery, 2nd Battalion, 17th Artillery (HHB, 
2nd Bn, 17th Arty) as a wheel vehicle mechanic from June 11, 
1969 to March 6, 1970, at which time his MOS was changed to 
maintenance data specialist.  His was assigned a P-3 rating 
under the Physical Profile Serial System for "poor" 
physical capacity or stamina, and his duty assignment 
limitations indicated no crawling, stooping, running, 
jumping, prolonged standing, or marching.  He was also 
assigned P-2 ratings for hearing and vision impairment.  

The service medical records show no complaints, treatment, 
abnormalities, or diagnosis referable to any psychiatric 
problems during military service.  His psychiatric status was 
normal and no pertinent abnormalities were noted on his 
separation examination in June 1970.  

In a statement received in February 2004, the veteran 
reported that, when he first arrived in Vietnam, his roommate 
was killed a few days later when the jeep he was riding in 
hit a land mine while out on a survey mission.  The veteran 
reported that he saw blood on the vehicle when it was brought 
back to the motor pool.  He also saw the aftermath of blood 
when another soldier in his unit committed suicide by 
shooting himself in the head.  He reported that a soldier in 
his unit shot at the First Sergeant, but missed, and that he 
saw flames shooting up into the night time sky from an 
explosion at a nearby helicopter pad about 3/4 of a mile away 
when that compound came under enemy attack.  He also reported 
being moved up to the main perimeter to back up the guards on 
duty when they came under attack, and that he could hear 
enemy gunfire and saw support helicopters firing back from 
overhead.  He also claimed that a convoy he was riding in 
came under sniper fire when his unit was moving up near the 
Cambodian border.  

In a statement, received in August 2004, the veteran reported 
that his roommate was killed on or about the last week of 
June or the first week of July 1969, and that the suicide 
incident occurred after he had been in Vietnam about three 
months.  The veteran stated that he could not recall the 
names of the two individuals, and could not provide any 
specific dates or descriptions concerning the other events.  

A letter from the veteran's son, received in February 2004, 
was to the effect that his father had always been easily 
agitated, especially in crowds, and easily startled.  He 
remembered seeing his father fall off the couch after an 
unexpected loud noise, that he was a light sleeper and had 
many bad dreams, and that he often woke up ready to defend 
himself.  

The evidentiary record includes numerous VA medical records 
showing treatment, primarily for psychiatric symptoms from 
August 2003 to September 2005.  The first diagnosis of PTSD 
was rendered by a VA staff psychiatrist in October 2003.  A 
report in April 2004, included the diagnoses of PTSD and 
depressive disorder.  

The evidentiary record includes a copy of an Operational 
Report for the 2nd Battalion, 17th Artillery for the period 
ending October 31, 1969, which was received from the 
veteran's attorney in April 2005.  

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service, during a period of war.  38 
U.S.C.A. § 1110 (2005).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  

Analysis

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board must analyze and weigh the probative 
value and assess the credibility of the relevant evidence and 
provide a statement of reasons for accepting or rejecting the 
evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressors occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  Id.  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that he 
did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborate his testimony or statements.  Zarycki, 6 Vet. 
App. at 98.  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The evidence in favor of the claim 
consists of several diagnoses of PTSD offered by various VA 
health care providers, and the veteran's assertions that he 
was exposed to numerous stressors in service.  However, the 
diagnoses were based entirely on the veteran's self-described 
history of events in service.  They were not based on 
independently verifiable evidence.  Furthermore, the health 
care providers did not offer any discussion or analysis for 
their conclusions.  In fact, in most instances, the opinions 
were based entirely on the veteran's description of symptoms 
without any mention of even a single stressor event or even a 
history of a stressors.  

An opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of the stressor.  Similarly, the 
veteran's lay assertions regarding stressors is insufficient, 
standing alone, to establish service-connection.  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  

The veteran's official service records do not verify the 
alleged stressors, and he is unable to provide detailed 
information which could be used to attempt verification of 
alleged stressors.  In July 2004, the veteran was again asked 
to provide specific information concerning all of the 
stressors he witnessed in Vietnam.  In August 2004, he 
indicated that he could not recall the names of the two 
individuals who died or any additional information other than 
what he had already provided.  The Board notes that the 
veteran never claimed to have witnessed the death of the two 
individuals or that he even knew the soldier who reportedly 
killed himself.  In fact, he indicated that he was not 
present when they died, and that he only saw the aftermath of 
blood.  Although he did give a rough estimate of the dates of 
death of the two individuals, this information was not 
sufficient to undertake any meaningful research, and the 
veteran and his attorney were so advised.  Without such 
information, there is nothing the VA can do to assist with 
verification of stressors.  The duty to assist is not a one-
way street.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), 
reconsidered, 1 Vet. App. 406 (1991).  

The unit Operational Report showed that various units of the 
2nd Battalion, 17th Artillery were involved in combat action.  
However, the records do not show that the veteran's unit, 
HHB, was involved in any combat action.  Inasmuch as the 
veteran is unable to provide specific information about his 
claimed stressors, the Board finds that no useful purpose 
would be served in remanding this to the RO for additional 
research through U.S. Army and Joint Services Records 
Research Center (JSRRC), (formerly U.S. Armed Service Center 
for Research of Unit Records (USASCRUR)).  

The veteran's service personnel records show that he was a 
wheel vehicle mechanic and a maintenance data specialist and 
had physical limitations which restricted his assignments to 
duties which did not involve stooping, running, jumping, 
prolonged standing, or marching.  He was not authorized to 
wear the Combat Infantry Badge and did not receive any awards 
or decorations denoting combat.  Moreover, the stressful 
events he alleges to have experienced in service do not 
involve allegations of his own engagement in combat.  Rather, 
they involve his roommate being killed when the jeep he was 
riding in hit a mine, an allegation of his roommate's 
involvement in combat or his roommate's having died in a 
combat zone.  The second incident-of a fellow serviceman 
having committed suicide-also is not an allegation of a 
stressful event experienced in combat.  Accordingly, for the 
reasons noted above, the Board concludes based on the 
evidence in this case that the veteran did not engage in 
combat with the enemy.  Since the veteran did not engage in 
combat with the enemy, his bare allegations of service 
stressors are insufficient; the stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Zarycki v. Brown, 6 Vet. App. 91 
(1993); Doran v. Brown, 6 Vet. App. 283 (1994).  
Although the veteran asserts that he has PTSD that is 
attributable to service, he, as a lay person, is not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  As there is no 
medical evidence of a diagnosis of PTSD based on any 
independently verifiable inservice stressor and the 
constellation of symptoms associated with that disorder, 
service connection for PTSD is denied.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, but as the preponderance of the evidence is against 
the claim the doctrine is not for application. 


ORDER

Service connection for PTSD is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


